Name: Commission Regulation (EEC) No 3772/89 of 14 December 1989 amending Regulation (EEC) No 3295/89 fixing the additional levy and the reimbursement in the cereals sector for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 365/4715 . 12. 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3772/89 of 14 December 1989 amending Regulation (EEC) No 3295/89 fixing the additional levy and the reimbursement in the cereals sector for the 1989/90 marketing year the coefficient in Article 2 of Regulation (EEC) No 3295/89 should be adjusted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3707/89 0, and in particular Articles 4 (5) and 4b (2) and (5) thereof, Having regard to Council Regulation (EEC) No 729/89 of 20 March 1989 laying down general rules for the special arrangements applicable to small producers as part of the co-responsibility : arrangements in the cereals sector (3), and in particular Article 2 (4) thereof, Whereas, for the 1989/90 marketing year, a decision may be taken, where the maximum guaranteed quality is exceeded, not to collect the additional co-responsibility levy and to reimburse in full the levy collected pro ­ visionally ; Whereas production fixed for the marketing year in question results in the fixing of an additional co-responsibility levy of ECU 0,54 per tonne ; whereas that amount my be considered negligible ; whereas Commission Regulation (EEC) No 3295/89 of 31 October 1989 fixing the additional levy and the reimbursement in the cereals sector for the 1989/90 marketing year (4) should accordingly be amended to make provision for the levy not to be collected and for the additional co-responsibility levy already collected in respect of that marketing year to be reimbursed in full ; Whereas, in accordance with Regulation (EEC) No 729/89, the overall aid for small producers is to be reduced on the basis of that proportion of the co-responsibility levy reimbursed ; whereas, to that end, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3295/89 is hereby amended as follows : 1 . Article 1 is replaced by the following : Article 1 For the 1989/90 marketing year :  the additional co-responsibility levy provided for in Article 4b of Regulation (EEC) No 2727/75 is hereby fixed at ECU 0,54 per tonne . However, that amount shall not be collected,  the additional co-responsibility levy already collected shall be reimbursed in full to the producers.' 2. In Article 2, '0,551724' is replaced by *0,50'. Article 2 This Regulation shall enter into force on the fifth day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 363, 13 . 12. 1989, p. 1 . 0 OJ No L 80, 23 . 3 . 1989, p. 5 . (4) OJ No L 320, 1 . 11 . 1989, p. 43 .